DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Mark A. Kammer
Claims 1 and 8 of the claim set dated 06/01/2022 are to be amended as shown below:

(Claim 1) An apparatus for fixing the outer boundaries of a region of [[body]] human breast tissue in a secondary plane during medical imaginghuman breast tissue extending from an individual and fixed in a primary plane by a separate device having parallel planar members configured to be moved, the apparatus comprising:
	a caliper bar having first and second end portions and a center portion; and
	first and second caliper arms slidingly positioned on the caliper bar, each of the caliper arms comprising a mechanism for fixing the caliper arm in a stable position on the caliper bar; 
	wherein the apparatus is positioned on at least two sides of the region of [[body]] human breast tissue between the movable parallel planar members.

(Claim 8) An apparatus for fixing the outer boundaries of a region of [[body]] human breast tissue in a secondary plane and a tertiary plane during medical imaginghuman breast tissue extending from an individual and fixed in a primary plane by a separate device having parallel planar members configured to be moved, the apparatus comprising:
	a caliper bar having first and second end portions and a center portion;
	first and second caliper arms slidingly positioned on the caliper bar, each of the caliper arms comprising a mechanism for fixing the caliper arm in a stable position on the caliper bar; and
	a center plate fixator assembly slidingly positioned on the caliper bar between the first and second caliper arms, the center plate fixator assembly comprising a mechanism for fixing the assembly in a stable position on the caliper bar;
	wherein the apparatus is positioned on at least three sides of the region of [[body]] human breast tissue between the movable parallel planar members.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The claimed invention is not disclosed in the prior art and would not have been obvious to one having ordinary skill.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793